Exhibit 10.1

 

AGREEMENT

 

Release of Claims, Covenant not to Sue, and

 

Older Workers Act Waiver

 

This Agreement of Release of Claims, Covenant not to Sue, and Older Workers Act
Waiver (“Agreement”) is made by and between John C. Godlesky (“Employee”), an
individual, and Cornell Companies, Inc., a Delaware corporation (“CORNELL”).

 

WHEREAS, Employee and CORNELL executed an Employment Agreement, effective
October 20, 2004, wherein Employee and Cornell made certain agreements regarding
Employee’s employment and separation from employment; and

 

WHEREAS, Employee will be separated from employment with CORNELL at the sole
discretion of the CEO without cause;

 

NOW THEREFORE, in consideration of the mutual promises and releases contemplated
in that Employment Agreement and contained herein and for other good and
valuable consideration, the sufficiency of which is hereby acknowledged, the
parties agree as follows:

 

1.               Salary and Benefits.  Upon the execution of this Agreement, the
parties agree as follows:

 

(a)          Employee shall be separated from employment with CORNELL effective
June 30, 2005 (hereinafter referred to as “termination date”).

 

(b)         CORNELL shall provide Employee regular pay up to and including
termination date.

 

(c)          CORNELL shall provide Employee with payment for Employee’s balance
of any vested but unused banked time off hours, banked vacation hours, and
banked floating holiday hours, as applicable.

 

(d)         CORNELL shall provide Employee with up to 40 hours of paid time off,
depending on current available balance.

 

(e)          CORNELL shall provide Employee severance as follows:

 

i.                  A one-time, lump-sum payment in the amount of $100,000.00;

 

ii.               A one-time, lump-sum payment in the amount of $ 3,524.00 to
cover outplacement costs;

 

iii.            A one-time, lump-sum payment in the amount of $2,000.00 to cover
relocation costs;

 

iv.           Twenty-six equal, biweekly payments, totaling an amount equivalent
to one year’s additional salary after termination date, such payments to be
necessarily reduced by any tax and/or related deductions as may be required by
law for severance pay; and

 

v.              An amount equivalent to that assessed by the Landlord of
Employee’s apartment in Pittsburgh as penalty due to early termination of the
lease, paid upon bona fide proof of amount owed to said Landlord, not to exceed
$10,000.00.  Employee agrees to take reasonable steps to negotiate with Landlord
to minimize the amount of any such penalty.

 

--------------------------------------------------------------------------------


 

(g)         CORNELL shall provide Employee with full medical/dental/vision
benefits participation up to and including July 31, 2005.  Thereafter, Employee
shall be entitled to any and all other rights or benefits afforded to other
terminated employees of CORNELL, including, without limitation, the right to
elect to continue coverage under the CORNELL health plan, in accordance with the
health care continuation coverage provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”).

 

2.               Employment Agreement Still in Force.  Employee agrees that this
Agreement was specifically contemplated within Section 4.1(c) the
above-referenced Employment Agreement effective October 20, 2004, and that the
instant Agreement neither supersedes that prior agreement nor renders
ineffective any of its terms requiring Employee’s confidentiality and
non-competition for a period of twelve months following date of Employee’s
separation from employment.

 

3.               Non-Disparagement. Employee and CORNELL mutually agree to
refrain from making any statement, oral or written, that would cast either party
in a disparaging light, including to prospective employers of Employee, to
current or prospective funding agencies, to current or prospective clients, to
current or prospective shareholders/stakeholders of CORNELL, to the media, to
any internet site, to the community at large, and/or to any other party which
could ultimately, directly or indirectly, result in an adverse effect against
Employee and/or CORNELL.

 

4.               Release and Covenant not to Sue. Employee, on behalf of
Employee, Employee’s descendants, ancestors, dependents, heirs, executors,
administrators, assigns, and successors, and each of them, hereby covenants not
to sue and fully releases, acquits, and discharges CORNELL, and its subsidiaries
and affiliates, past, present, future and each of them, as well as its owners,
trustees, directors, officers, agents, servants, employees, stockholders,
representatives, assigns, and successors, and each of them (collectively
referred to as “CORNELL Releasees”) with respect to and from any and all claims,
wages, demands, assistance, support, rights, liens, agreements, contracts,
covenants, actions, suits, rights to appeal, entitlements and notices, causes of
action, obligations, debts, costs, expenses, interests, attorneys’ fees,
contributions, damages, judgments, orders and liabilities of whatever kind or
nature in law, equity or otherwise, whether known or unknown, suspected or
unsuspected, and whether or not concealed or hidden, which Employee has at any
time heretofore owned or held against said CORNELL Releasees, including, without
limitation, those arising out of or in any way connected with Employee’s
employment relationship with CORNELL or Employee’s termination or any other
transactions, occurrences, acts or omissions or any loss, damage or injury
whatever, known or unknown, suspected or unsuspected, resulting from any of
them, committed or omitted prior to the date of this Agreement, and including,
without limitation, claims for breach of contract, libel, slander, wrongful
discharge, intentional infliction of emotional harm, or other tort,
discrimination or harassment based upon any federal, state, or municipal statute
or local ordinance relating to discrimination in employment, and/or any other
claim arising out of any federal, state, or municipal statute or local law to
which CORNELL Releasees may have been subject with regard to Employee.

 

5.               Older Workers Act Waiver. Waiver of Claims Under the Age
Discrimination in Employment Act. Employee recognizes that, in signing this
Release of Claims, Employee is waiving Employee’s right to pursue any and all
claims under the Age Discrimination in Employment Act, 29 U.S.C. § 626 et seq.
(“ADEA”) arising prior to the date that Employee executes this Release. Employee
understands that Employee may take twenty-one (21) days from the date this
Release is presented to Employee to consider whether to execute this Release.
Employee is advised that Employee may wish to consult with an attorney prior to
execution of this Release. Once Employee has executed this Release, Employee may
revoke the Release at any time during the seven (7) day period following the
execution of the Release. After seven (7) days have passed

 

2

--------------------------------------------------------------------------------


 

following Employee's execution of this Release, the execution of this Release
shall be final and irrevocable.  Note, however, no payment of severance will
initiate prior to the eighth day following Employee’s execution of this
Agreement.

 

6.               Confidentiality of Agreement.  Employee agrees that this
Agreement, in its entirety, is to remain confidential.  As such, Employee agrees
to refrain from disclosing by any means or by any person the contents of this
Agreement.  This clause in no way implies a waiver of the privileged right to
disclose to Employee’s attorney and/or members of Employee’s immediate family
who, themselves, will agree to maintain said confidentiality.

 

7.               Entire Agreement. This Agreement constitutes and contains the
entire agreement and understanding concerning Employee’s employment and
separation, and the other subject matters addressed herein between the parties,
and supersedes and replaces all prior negotiations and all prior agreements
proposed or otherwise, whether written or oral, concerning the subject matter
hereof.

 

8.               Governing Law. This Agreement shall be governed by and subject
to the laws and exclusive jurisdiction of the courts of the State of Texas. In
the event that Employee breaches any of the provisions of this Agreement,
Employee agrees to pay CORNELL’s reasonable costs of prosecuting such claims,
including attorneys’ fees and costs.

 

9.               Severability. In the event that one or more of the provisions
of this Agreement shall for any reason be held to be illegal or unenforceable,
this Agreement shall be revised only to the extent necessary to make such
provision(s) legal and enforceable.

 

The parties acknowledge that they have read the foregoing Agreement, understand
its contents, and accept and agree to the provisions it contains and hereby
execute it voluntarily and knowingly and with full understanding of its
consequences.

 

PLEASE READ CAREFULLY.  THIS AGREEMENT INCLUDES A RELEASE OF KNOWN AND UNKNOWN
CLAIMS.

 

EMPLOYEE

CORNELL COMPANIES, INC.

 

 

 

 

 

 

 

/s/ John C. Godlesky

 

By:

/s/ Patrick N. Perrin

 

John C. Godlesky

 

 

Patrick N. Perrin,

 

 

 

 

Sr. Vice President &

 

 

 

 

Chief Administrative Officer

 

 

 

 

 

 

 

 

 

Date:

April 25, 2005

 

Date:

April 21, 2005

       

 

3

--------------------------------------------------------------------------------